Sub-Item 77C DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS Dreyfus Tax Exempt Cash Management MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Tax Exempt Cash Management (the Fund) was held on November 16, 2009. Out of a total of 6,292,774,455.860 shares (Shares) entitled to vote at the Meeting, a total of 1,151,531,197.970 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 963,216,271.810 106,998,286.660 81,316,639.500 Funds policy regarding borrowing 2. To approve the Funds 939,402,832.970 128,447,868.390 83,680,496.610 policy regarding lending 3. To permit investment in 937,708,425.180 135,429,650.390 78,393,122.400 other investment companies A Special Meeting of Shareholders of Dreyfus Tax Exempt Cash Management (the Fund) was held on December 28, 2009. Out of a total of 6,292,774,455.860 shares (Shares) entitled to vote at the Meeting, a total of 1,987,002,012.950 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 1,594,570,047.820 261,521,626.350 130,910,338.780 Funds policy regarding borrowing 2. To approve the Funds 1,590,036,817.600 263,612,322.990 133,352,872.360 policy regarding lending 3. To permit investment in 1,628,933,443.400 229,872,600.450 128,195,969.100 other investment companies
